       Case 1:19-cv-03675-TSC Document 21-12 Filed 04/03/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                                  )
LISA PAGE,                                        )
                                                  )
                     Plaintiff,                   )
                                                  )
       v.                                         )       Civil Action No. 19-cv-3675 (ABJ)
                                                  )
U.S. DEPARTMENT OF JUSTICE, et al.,               )
                                                  )
                     Defendants.                  )
                                                  )


                                   [PROPOSED] ORDER

       Upon consideration of Defendants’ Motion for Summary Judgment, Plaintiff’s Motion to

Deny or Defer Consideration of Defendants’ Motion for Summary Judgment Pursuant to Rule

56(d), the Declaration of Amy Jeffress Pursuant to Rule 56(d) and in Support of Plaintiff’s

Opposition to Defendants’ Motion for Summary Judgment, the parties’ respective response and

reply briefs, and the available record, IT IS HEREBY ORDERED that Plaintiff’s Motion to Deny

or Defer Consideration of Defendants’ Motion for Summary Judgment Pursuant to Rule 56(d) is

GRANTED. IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment is

DENIED.

       IT IS SO ORDERED on this the ____ day of _________, 2020.




                                                 Hon. Amy Berman Jackson
                                                 United States District Judge
